 Case 8:21-cv-01197-WFJ-TGW Document 1 Filed 05/18/21 Page 1 of 6 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

GABRIEL MCNAB,

      Plaintiff,

v.                                    CASE NO.:

PROTEIN DEPOT COMPANY
and PLATO ROSINKE,
an individual,

    Defendants.
_____________________/

             COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, GABRIEL MCNAB, by and through undersigned counsel, brings

this action against Defendant, PROTEIN DEPOT COMPANY and PLATO

ROSINKE, an individual, (“Defendants”), and in support of his claims states as

follows:

                        JURISDICTION AND VENUE

      1.    This is an action for damages under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., for failure to pay overtime wages and retaliation

under 29 U.S.C. § 215(a)(3).

      2.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331

and 29 U.S.C. § 201 et seq.

      3.    Venue is proper in the Middle District of Florida, because all of the

events giving rise to these claims occurred in Pasco County, Florida.
 Case 8:21-cv-01197-WFJ-TGW Document 1 Filed 05/18/21 Page 2 of 6 PageID 2




                                        PARTIES

         4.    Plaintiff Depot is a resident of Pinellas County, Florida.

         5.    Defendant Protein Depot operates a nutrition company in Odessa, in

Pasco County, Florida.

         6.    Defendant Rosinke owns and operates Defendant Protein Depot.

                             GENERAL ALLEGATIONS

         7.    Plaintiff has satisfied all conditions precedent, or they have been

waived.

         8.    Plaintiff has hired the undersigned attorneys and agreed to pay them

a fee.

         9.    Plaintiff requests a jury trial for all issues so triable.

         10.   At all times material hereto, Plaintiff was “engaged in the production

of goods” for commerce within the meaning of Sections 6 and 7 of the FLSA, and

as such was subject to the individual coverage of the FLSA.

         11.   At all times material hereto, Defendants were an “employer” within

the meaning of the FLSA, 29 U.S.C. § 203(d).

         12.   Defendants continue to be an “employer” within the meaning of the

FLSA.

         13.   At all times material hereto, Defendants were and continue to be an

enterprise covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(s).

         14.   At all times relevant to this action, Defendants were engaged in

interstate commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

                                            2
 Case 8:21-cv-01197-WFJ-TGW Document 1 Filed 05/18/21 Page 3 of 6 PageID 3




      15.   At all times relevant to this action, the annual gross sales volume of

Defendants exceeded $500,000 per year.

                                     FACTS

      16.   Plaintiff began working for Defendants as a laborer in March 2020,

and he worked in this capacity until November 2020.

      17.   At various times material hereto, Plaintiff worked hours in excess of

forty (40) hours within a work week for Defendants, and he was entitled to be

compensated for these overtime hours at a rate equal to one and one-half times his

regular hourly rate.

      18.   Defendants failed to pay Plaintiff an overtime premium for all of the

overtime hours that he worked, in violation of the FLSA.

      19.   In or around November 2020, Plaintiff objected to not being paid in

accordance with the FLSA.

      20.   Defendants retaliated against Plaintiff for requesting to be paid in

accordance with the FLSA by terminating his employment.

      21.   Defendants’ actions were willful, and showed reckless disregard for

the provisions of the FLSA.

                 COUNT I – FLSA OVERTIME VIOLATION

      22.   Plaintiff realleges and readopts the allegations of paragraphs 1

through 21 of this Complaint, as though fully set forth herein.




                                       3
 Case 8:21-cv-01197-WFJ-TGW Document 1 Filed 05/18/21 Page 4 of 6 PageID 4




      23.   During the statutory period, Plaintiff worked overtime hours while

employed by Defendants, and he was not compensated for all of these hours in

accordance with the FLSA.

      24.   The foregoing conduct, as alleged, constitutes a willful violation of the

FLSA, within the meaning of 29 U.S.C. § 255(a).

      25.   As a result of the foregoing, Plaintiff has suffered damages.

      WHEREFORE, Plaintiff demands:

            a)    Judgment against Defendants for an amount equal to Plaintiff’s

                  unpaid back wages at the applicable overtime rate;

            b)    Judgment against Defendants stating that Defendants’

                  violations of the FLSA were willful;

            c)    An equal amount to Plaintiff’s overtime damages as liquidated

                  damages;

            d)    To the extent liquidated damages are not awarded, an award of

                  prejudgment interest;

            e)    A declaratory judgment that Defendants practices as to Plaintiff

                  were unlawful, and grant Plaintiff equitable relief;

            f)    All costs and attorney’s fees incurred in prosecuting these

                  claims; and

            g)    For such further relief as this Court deems just and equitable.




                                       4
 Case 8:21-cv-01197-WFJ-TGW Document 1 Filed 05/18/21 Page 5 of 6 PageID 5




                      COUNT II – FLSA RETALIATION

      26.   Plaintiff realleges and readopts the allegations of paragraphs 1

through 21 of this Complaint, as though fully set forth herein.

      27.   By complaining about unpaid overtime wages, Plaintiff engaged in

protected activity under the FLSA.

      28.   By terminating Plaintiffs employment, Defendants retaliated against

Plaintiff for engaging in protected activity under the FLSA.

      29.   The foregoing conduct, as alleged, constitutes a willful violation of the

FLSA, within the meaning of 29 U.S.C. § 255(a).

      30.   Plaintiff was injured by Defendants’ violations of the FLSA.

WHEREFORE, Plaintiff demands:

            (a)    A jury trial on all issues so triable;

            (b)    That process issue and that this Court take jurisdiction over the

                   case;

            (c)    That this Court enter a judgment, stating that Defendants

                   retaliated against Plaintiff in violation of the FLSA;

            (d)    Compensation       for    lost   wages,      benefits,   and   other

                   remuneration;

            (e)    Compensatory       damages,      including     emotional   distress,

                   allowable at law; and

            (f)    For such further relief as this Court deems just and equitable.



                                         5
Case 8:21-cv-01197-WFJ-TGW Document 1 Filed 05/18/21 Page 6 of 6 PageID 6




                          JURY TRIAL DEMAND

    Plaintiff demands trial by jury as to all issues so triable.



    Dated this 18th day of May, 2021.

                                      Respectfully submitted,



                                      _______________________
                                      LUIS A. CABASSA
                                      Florida Bar Number: 0053643
                                      WENZEL FENTON CABASSA, P.A.
                                      1110 N. Florida Avenue, Suite 300
                                      Tampa, Florida 33602
                                      Main Number: 813-224-0431
                                      Direct Dial: (813) 379-2565
                                      Facsimile: 813-229-8712
                                      Email: lcabassa@wfclaw.com
                                      Email: gnichols@wfclaw.com
                                      Attorneys for Plaintiff




                                       6
